Mr. Justice Goodwin delivered the opinion of the court. 8. Instructions, § 131*—when refusal of instruction ignoring theories of case proper. In an action to recover for personal injuries to a child by defendant’s automobile, an instruction that “if the child ran in front of the automobile so suddenly that the driver had no notice of any danger,” etc., then plaintiff could not recover, is properly refused since it fails to take into consideration the question whether the accident was the result of such negligent driving as made it impossible for defendant’s chauffeur to avoid the accident after seeing the child. 9. Evidence, § 52*—when refusal of evidence not connected with physical facts of case not error. In an action for personal injuries, the refusal to permit a witness to testify as to what was visible to him at a certain point is not error, where such point was not the one from which the accident was seen by another Witness to whose testimony the question related.